DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Paragraph 0103, lines 3 and 4 delete “180” and replace it with --810--.
Paragraph 0106, lines 1, 6-7 and 11 delete “180” and replace it with --810--.
Paragraph 0107, line 3 delete “180” and replace it with --810--.
Paragraph 0107, line 1 delete “180” and replace it with --800--.
Remarks:  Note that the above changes were made to correct obvious typographical errors.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a multi-battery charging and discharging device, comprising a power management integrated circuit (PMIC) module, at least two rechargeable batteries, and a plurality of first field-effect transistors; wherein each rechargeable battery is connected to a pulse width modulation (PWM) power module of the PMIC module through a field-effect switching transistor, terminals for connecting field-effect switching transistors and the PWM power module are separated from each other; and each of the first field-effect transistors is provided in a connection path between a rechargeable battery and a load, and the first field-effect transistor is used to control the connection path between the rechargeable battery and the load to be turned on or turned off.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS AMAYA/Primary Examiner, Art Unit 2836